Citation Nr: 0615055	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  99-15 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
cervical spine trauma.  

2.  Entitlement to service connection for a right elbow 
disorder.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for bilateral tinnitus.  

5.  Entitlement to service connection for a right eye 
disability.

6.  Entitlement to service connection for residuals of an 
upper thoracic injury.  

7.  Entitlement to service connection for residuals of dental 
trauma. 

8.  Entitlement to service connection for residuals of a left 
clavicle injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1954 to August 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This matter was previously before the Board in December 2000 
and October 2003 when the Board undertook development of the 
claim, and remanded them for additional development.  


FINDINGS OF FACT

1.  Any current residuals of cervical spine trauma are not of 
service origin.  

2.  Any current right elbow disorder is not of service 
origin.

3.  Any current residuals of a head injury are not of service 
origin.

4.  Any current bilateral tinnitus is not of service origin. 

5.  Any current right eye disability is not of service 
origin. 

6.  Any current residuals of an upper thoracic injury are not 
of service origin.  

7.  Any current residuals of dental trauma are not of service 
origin. 

8.  Any current residuals of a left clavicle injury are not 
of service origin.


CONCLUSIONS OF LAW

1.  Residuals of cervical spine trauma were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A right elbow disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137; 38 C.F.R. § 3.303.

3.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.303.

4.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 1137; 
38 C.F.R. § 3.303. 

5.  A right eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1131, 
1137; 38 C.F.R. § 3.303.

6.  Residuals of an upper thoracic injury were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1131, 1137; 38 C.F.R. § 3.303.  

7.  Residuals of dental trauma were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.303. 

8.  Residuals of a left clavicle injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1113, 1131, 1137; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the February 2001 and March 2004 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letter also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The March 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  Both letters advised him to identify any 
source of evidence and that VA would assist in requesting 
such evidence, or that he could submit such evidence.  These 
communications served to tell the veteran that he should 
furnish any pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby). As to the issues of service connection, as the 
Board concludes below that the preponderance of the evidence 
is against the claims of service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  

As to the necessity for examination for the claimed 
disorders, the Board notes that there is no competent 
evidence that any of the claimed disorders may be associated 
with the veteran's active military service.  The VCAA 
requirements for obtaining an examination are thus not met.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred in service 
if manifested to a compensable degree within separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Board notes that a portion of the veteran's service 
medical records are missing and presumed to have been 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  If service medical records are 
presumed missing, the Board's obligation to assist the 
veteran, explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The veteran maintains that he sustained cervical spine 
trauma, a right elbow disorder, residuals of a head injury, 
bilateral tinnitus, a right eye disorder, an upper thoracic 
injury, dental trauma, and a left clavicle injury, during an 
automobile accident which occurred in the winter of 1956.  
The veteran has indicated that he was performing his duties 
as an assistant driver when the truck he was riding in hit a 
patch of ice on the road and rolled down a 10 foot 
embankment, turning over in the process.  He reported that he 
sustained the above injuries as a result of the accident.  

A February 1996 decision of the Social Security 
Administration shows that the veteran was found disabled by 
reason of "discogenic and degenerative disease."  Medical 
records accompanying the decision show findings limited to 
the low back.

In his claim for VA benefits received in July 1998, the 
veteran reported that he had had no post-service treatment 
for the claimed disabilities.

In response to a request for Surgeon General Office (SGO) 
records, the National Personnel Records Center (NPRC), in 
September 1998, indicated that there were no SGO records and 
that there were no records of the veteran on file as they 
were in a section that was destroyed by fire in 1973.  

In November 1998, the veteran filled out and returned a NA 
Form 13055 indicating that he had sustained the above 
injuries while assigned to the 77 Trans Co. (Lt. Trk.) APO 
217, New York, New York, in 1956, and that he was treated at 
the USAF Hospital in La Rochelle, France.  

The information was forwarded to the NPRC.  In January 1999, 
NPRC responded that a search of morning and sick reports had 
yielded negative results.  

In his April 1999 notice of disagreement, the veteran again 
reported having been involved in a motor vehicle accident in 
1956 while a member of the 77th Transportation Unit and of 
having been hospitalized at the USAF Hospital in La Rochelle, 
France.  He noted that the morning reports should show his 
absence.  He further stated that the Military Police also 
filed an accident report and that his unit investigated the 
accident.  

In a July 1999 statement in support of claim, received in 
August 1999, the veteran indicated that he was either treated 
at an Air Force Hospital or one of the other NATO service 
hospitals after the accident.  

In his August 1999 substantive appeal, the veteran noted that 
an accident report was completed as was a line of duty 
determination report, to include a French Police accident 
report.  

In a November 1999 statement in support of claim, the veteran 
again requested that SGO, morning, and accident reports be 
obtained to support his claim.  He noted that there was 
property damage as a result of the accident and that the 
French Police wanted to recover the damages.  

In December 2000, the Board remanded this matter for further 
development, to include attempting to obtain records to 
support the veteran's claim.  

In March 2001, the veteran forwarded a report of accidental 
injury form describing the incident where he claims he 
sustained his reported injuries.  The veteran also supplied a 
copy of a U. S. Army Vehicle Waybill, dated in August 1995, 
for the purpose of identifying the serial numbers of vehicles 
that were used in the performance of his duties as a truck 
driver and assistant.  

The RO forwarded the above information to NPRC and requested 
all records including sick/morning reports, SGO records, and 
medical/dental records.  In response, NPRC indicated that 
these records were hospital related and had been destroyed in 
the 1973 fire.  

In response to a request for the auto accident and hospital 
treatment records, NPRC stated that the specific date of the 
accident had to be furnished.  

In response to a request for line of duty and military police 
reports for an auto accident that had occurred during 
November through December 1955 or January through March 1956 
for the 77th Transportation Co., NPRC indicated that the 
veteran's record was fire related and that a copy of the 
veteran's morning report had been mailed to the RO.  

In October 2002, the Board requested further development on 
this matter.  The Board noted that the veteran was seeking 
service connection for disabilities associated with an 
alleged truck crash on an icy road on the outskirts of La 
Rochelle, France.  The Board indicated that the accident was 
to have occurred between January and April 1956 and/or 
October and December 1956.  The Board observed that at the 
time of the accident the veteran was serving with the 77th 
Transportation Co., 106th Transportation Battalion.  

The Board requested that the U. S. Army Freedom of 
Information and Privacy Acts Office be requested to provide 
any and all information, i. e., accident reports, associated 
with the claimed incident.  

The Board also requested that the U. S. Army Military History 
Institute, Carlisle Barracks, Pennsylvania, or any other 
appropriate government agency, i.e., U. S. Armed Services 
Center for Research of Unit Record, provide a unit history 
for the 77th Transportation Co. for the time periods from 
January through April 1956 and from October through December 
1956.  

In January 2003, the United States Department of the Army, 
War College and Carlisle Barracks, responded that while the 
Institute possessed an extensive collection of unit 
histories, they had neither published nor manuscript 
histories of the 77th Transportation Co. or the 106th 
Transportation battalion for any year in the 1950's.  

In February 2003, USACRUR responded that military medical 
treatment information should be contained in the veteran's 
official military personnel file.  It further indicated that 
it did not maintain 1956 morning reports.  

In June 2003, the National Archives and Records 
Administration indicated that it had no records of the 77th 
Transportation Co., 106th Transportation Battalion for 1956.  

In May 2004, morning reports were received indicating that 
the veteran was sick on November 7, 1956, and November 14, 
1956.  There was no reference to an accident at that time.  

The veteran has provided competent evidence in the form of 
his statements that he was involved in a vehicle accident 
during service.  His certificate of discharge from service 
shows that he served as a light vehicle driver and available 
service department records confirm that he served as a truck 
driver in France.  His report of an accident is consistent 
with the circumstances of his service.  38 U.S.C.A. § 1154(a) 
(West 2002).  He has thereby satisfied the second element 
needed for service connection, namely the existence of an in-
service injury.

A July 1999, private X-ray study shows findings of 
hypertrophic changes in the cervical spine, and an old injury 
to the medial epicondyle of the right elbow (although this 
was not thought to be significant.)  These findings provide 
competent evidence of a current disability with regard to two 
of the claims for service connection.  This evidence 
satisfies the requirement of a current disability with regard 
to these claims.

There is no evidence of a current disability with regard to 
the other six claims for service connection.  The veteran has 
not described current symptomatology, and there are no 
medical records pertaining to the claimed disabilities.

With regard to all of the claims, there is no evidence 
relating current disability to the reported injury in 
service.  The veteran has not reported a continuity of 
symptomatology.  His original claim reporting no post-service 
treatment indicates that there is no continuity.  

The only available treatment record is the veteran's July 
1957 service separation examination.  At that time, normal 
findings were reported for the head, face, neck, and scalp; 
the mouth and throat; the ears; the eyes; the upper and lower 
extremities; and the spine and other musculoskelatal system.  
The veteran's eyesight was noted to be 20/80, bilaterally, 
correctable to 20/20, bilaterally.  There were also no 
missing teeth noted at the time of the examination.  In the 
summary of defects and diagnoses section of the report 
"none" was listed.  

This examination further weighs the evidence against finding 
a continuity of symptomatology.  There is no other competent 
evidence of a link between the claimed disabilities and 
service.  

In the absence of competent evidence of such a link, the 
weight of the evidence is against the claims.  Reasonable 
doubt does not arise, and they are denied.  38 U.S.C.A. 
§ 5107(b).






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for residuals of cervical spine trauma is 
denied.  

Service connection for a right elbow disorder is denied.

Service connection for residuals of a head injury is denied.

Service connection for bilateral tinnitus is denied.  

Service connection for a right eye disability is denied.

Service connection for residuals of an upper thoracic injury 
is denied.  

Service connection for residuals of dental trauma is denied. 

Service connection for residuals of a left clavicle injury is 
denied. 




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


